DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 10, 2021 has been entered.
Claims 1, 2 and 7-8 are currently amended.
Claims 6 and 9-10 are cancelled.
Claims 1-5 and 7-8 are pending.
Election/Restrictions
Applicant's election with traverse of the species SEQ ID NO: 61 in the reply filed on March 22, 2021 is acknowledged.  The traversal is on the ground(s) that searching multiple sequences would not place an undue burden on the Examiner in view of functional similarity.  In view of the structural and functional relatedness of the species, the restriction is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5  and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1-5 and 7-8 are indefinite in the recitation of “an RbcS promoter lacking a 5’UTR” given that typically a 5’UTR is understood to mean an untranslated region in the 5’ end of an mRNA.  A 5’UTR of a promoter does not have any clear meaning.  Therefore, a promoter lacking a 5’UTR also does not have any clear meaning other than known sequences that have promoter activity.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
The claims are now drawn to a composition or a plant comprising an RbcS promoter lacking a 5’UTR that is operable in a plant cell, the promoter linked to a coding sequence encoding an ictB protein.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al (US Patent 6,320,101).
The claims are drawn to a composition comprising an RbcS promoter lacking a 5’UTR that is operably linked to a coding sequence that encodes an ictB protein that lacks a transit peptide, and said 
Kaplan et al teach a coding sequence for an ictB protein from the cyanobacteria Synechococcus of SEQ ID NO: 2 (see sequence alignment below), which lacks a transit peptide, and said sequence operably linked to an rbcS promoter, which is operable in plant cells, and said construct transformed into a plant. Kaplan et al also teach that the polypeptide may include a transit peptide, and inclusion of a transit peptide coding sequence in the construct for plant transformation (paragraphs 10, 20-26 and 84-88, at least).  Kaplan et al do not disclose that the rbcS promoter comprises a 5’UTR.
Kaplan et al do not specifically teach a composition comprising an ictB coding sequence without a transit peptide operably linked to a plant promoter and transformed into a plant, and do not specifically recite that the promoter is lacking a 5’UTR.
Given the recognition of one of ordinary skill in the art of the value of transforming a plant with an ictB coding sequence from a cyanobacterium for the purpose of enhancing carbon fixation in a plant, it would have been obvious to produce the same construct with a sequence encoding SEQ ID NO: 2 operably linked to an rbcS promoter to transform a plant, and the inclusion of a transit peptide would be a matter of choice which would not patentably distinguish the claimed invention in the absence of evidence to the contrary.  In addition, there is no reason to believe that the rbcS promoter comprises a 5’UTR and Kaplan et al do not describe that the rbcS promoter comprises a 5’UTR.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.
Applicants’ arguments filed August 10, 2021 have been fully considered but they are not persuasive.  Applicants argue that claims have been amended to require that the promoter is an rbcS promoter that lacks a 5’UTR and the ictB protein lacks a transit peptide, and assert that the rejection 
The Examiner maintains that promoters do not typically comprise 5’UTRs, and that there is no suggestion that the rbcS promoter taught by Kaplan et al comprises a 5’UTR, and the evidence for non-obviousness should be commensurate with the scope of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.


    PNG
    media_image1.png
    743
    626
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM
/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662